Citation Nr: 1040502	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to June 8, 2001 for a 
total disability rating for compensation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1991 until 
September 1997.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that following the grant of TDIU, the Veteran 
withdrew all her remaining claims and appeals in a February 2006 
statement.  As such, no claims, other than her earlier effective 
date for TDIU, prior to February 2006, are currently before the 
Board.

The issue of medical reimbursement has been raised by the 
record, in a December 2006 statement, but the record does 
not indicate whether it has been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran originally filed a claim for TDIU that was 
received on October 15, 1998.

2.  A July 1999 rating decision denied entitlement to TDIU, which 
became final when the Veteran failed to perfect her appeal of 
that claim, following the issuance of a March 2001 Statement of 
the Case.

3.  The Veteran next initiated a claim for TDIU on May 14, 2002, 
and completed the claim for TDIU when the appropriate claim form 
for TDIU was received on November 25, 2002.

4.  The Veteran's claim for TDIU was granted in a January 2006 
rating decision, effective June 8, 2001, the same effective date 
as a grant for service connection for fibromyalgia.  



CONCLUSION OF LAW

The criteria for an effective date prior to June 8, 2001, for the 
grant of service connection for TDIU, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(o) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The dispositive factual matters in the earlier effective date 
claim pertains to documents that have been on file for many 
years.  There is no indication that there exists additional 
evidence that has not been associated with the claims file.  As 
the current issue is a legal matter, there is no need to obtain a 
VA compensation examination or medical opinion.  38 U.S.C.A. § 
5103A (d); 38 C.F.R. § 3.159(c)(4).  Thus, VA's duties to notify 
and assist have been satisfied and the Board turns to an 
evaluation of the Veteran's claims on the merits for the earlier 
effective date claim.   

Earlier Effective Date

The Veteran essentially contends, as indicated in an October 2006 
statement, that she should receive an effective date for TDIU 
from September 1997, immediately after she was discharged from 
the military.  She claimed that she has been disabled and 
unemployed from 1997 to the present, so her service-connected 
disabilities should have begun at that time.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall be 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p).

The Veteran originally filed a claim for TDIU that was received 
on October 15, 1998.  A July 1999 rating decision denied 
entitlement to TDIU.  The Veteran provided a Notice of 
Disagreement with that denial in November 1999.  The RO issued a 
Statement of the Case in March 2001.  The Veteran did not file a 
timely substantive appeal in regards to TDIU.  As such, the July 
1999 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The first statement filed by the Veteran directly addressing a 
TDIU claim following the July 1999 final denial was a May 2002 
statement, received on May 14, 2002, "appealing the boards' 
recent decision denying benefits for my fibromyalgic condition, 
and for unemployability."  In an October 2002 letter, the RO 
acknowledged that the Veteran appeared to be seeking entitlement 
to TDIU, and the letter further informed the Veteran of the type 
of evidence necessary to substantiate such claim.  Enclosed with 
the letter was a VA application form for TDIU.  This letter 
fulfilled VA's duty to assist in developing claims which are 
deemed incomplete or substantially complete under the provisions 
of 38 C.F.R. § 3.159(3), 5(b) (2010).  Indeed, the Veteran 
submitted a new claim for TDIU in November 2002 with the claim 
provided in the October 2002 letter.  

A September 2003 letter from the RO clarified that in regards to 
the May 2002 statement, it could not be taken as a Notice of 
Disagreement as it was not timely in that no claims had been 
disallowed for that issue in the past year and she had not filed 
a Substantive Appeal for the July 1999 rating decision.

The Board notes that the Veteran reported to a VA social worker, 
in May 1999, that she did not believe she was employable due to 
her gynecological disorders and back disorder, but did not 
indicate that she wanted to file a claim for TDIU at that time.  
Rather, the record indicated that she sought information for 
filing for Social Security Administration disability.  
Regardless, this May 1999 statement was made during the pendancy 
of the TDIU claim that was not finally decided until July 1999.

Additionally, an August 2000 general VA examination found nothing 
on physical examination to prevent the Veteran from seeking 
employment and an August 2000 VA psychiatric examination noted 
that the Veteran was currently pursuing a four year degree.  
Although the record indicated that she had at least one period of 
hospitalization, VA previously granted her temporary total 
evaluation for that time.  The Veteran did not inform VA that she 
was seeking a new TDIU new claim until years after the July 1999 
rating decision became final.

The Veteran claimed that she had not been aware that there had 
been a final denial of the TDIU claim, in a September 2003 
statement.  However, the Veteran was provided a copy of her March 
2001 statement if the case, which included an appeal notice.  The 
United States Court of Appeals for Veterans Claims (Court) has 
consistently held that the law presumes the regularity of the 
administrative process.  See Marsh v Nicholson, 19 Vet. App. 381, 
385 (2005); Crain v. Principi, 17 Vet. App. 18, 186 (2003).  
Similarly, the Court has repeatedly declared that there mere 
assertion of nonreceipt of notice is not sufficient, by itself, 
to constitute clear evidence to the contrary to rebut the 
presumption of regularity.  See McCullough v. Principi, 15 Vet. 
App. 272, 275 (2001); YT v. Brown, 9 Vet. App. 195, 199 (1996).

The Veteran did not complete the filing a new claim for TDIU 
until the one that was received on November 25, 2002.  However, 
the Board reiterates that the Veteran initiated the claim on May 
14, 2002.  In a January 2006 rating decision, the RO granted her 
TDIU claim, which was based on the grant of service connection 
for fibromyalgia.  The TDIU effective date of June 8, 2001 was 
based on the date of her informal claim for service connection 
for fibromyalgia.  Thus, the effective date of the grant of 
service connection for fibromyalgia was also the effective date 
for the grant of TDIU.  

The Board notes in passing that the Veteran had not filed a claim 
for service connection for fibromyalgia prior to that time.  When 
she originally applied for TDIU, in October 1998, she was only 
service-connected for endometriosis, with a 30 percent disability 
rating, and mechanical low back pain, with a 10 percent 
disability rating, for a combined disability rating of 40 
percent.  She was not service-connected for fibromyalgia at that 
time.  

The effective date is not solely based on the date of the claim, 
but is also dependent on the date entitlement arose.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The record does not support 
granting TDIU earlier than June 8, 2001, which although it is 
prior to the date of receipt of the TDIU claim, is the date that 
entitlement arose.  Specifically, it is the date that the Veteran 
became service-connected for a disability deemed to have caused 
unemployability.

The relevant law provides that a TDIU rating may be assigned 
where the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).

At the time of the May 2002 TDIU claim, the Veteran was only 
service-connected for endometriosis, with a 50 percent disability 
rating; mechanical low back pain, with a 10 percent disability 
rating; depression, with a 10 percent disability rating; and 
noncompensable residuals of a laceration to the right leg, status 
post appendectomy and paresthesias of the left lingual nerve.  
Her combined disability rating was 60 percent, less than the 
minimum required for a grant of TDIU. 

However, the effective date of June 8, 2001 granted by the RO was 
prior to her May 2002 claim.  The RO based the TDIU effective 
date on the effective date of the grant of service connection for 
fibromyalgia.  The January 2006 rating decision noted that with 
the grant of a 40 percent disability rating for fibromyalgia, the 
Veteran met the minimum criteria for the grant of TDIU.  The 
January 2006 rating decision noted that the Veteran was only 
unemployable due to her newly service-connected fibromyalgia.  As 
previously noted, the effective date of an award is generally the 
date of receipt of the claim (in this case May 14, 2002) or the 
date entitlement arose (in this case June 8, 2001), whichever is 
later.  38 C.F.R. § 3.400.  The Veteran's effective date for TDIU 
should have been the later date of May 14, 2002, the date of 
claim.  However, under 38 C.F.R. § 3.400(o)(2), the effective 
date can be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if the 
claim is received within 1 year from such date otherwise, it is 
the date of receipt of the claim.  As the fibromyalgia grant of 
service-connected indicated an ascertainable increase in 
disability in the year prior to the May 2002 TDIU claim, only an 
effective date of June 8, 2001 is warranted for the grant of 
TDIU.  This is within a year of the May 2002 TDIU claim, and it 
appears the RO afforded the Veteran the benefit of the doubt in 
determining June 8, 2001, as the earliest ascertainable date of 
entitlement to TDIU.  

The Board also notes that an effective date from the time of the 
Veteran's release from service would not be possible in any case.  
She did not file a claim for TDIU until the one that was received 
on October 15, 1998, which was denied by a final July 1999 rating 
decision.  The Board further notes that at the time of the July 
1999 denial, the Veteran did not meet the minimum criteria for 
the possible grant of TDIU under 38 C.F.R. § 4.16(a).  This is 
because although the combined rating was 60 percent as of May 1, 
2001, there was no single disability of at least 60 percent.  
There is also no basis for referral for consideration of an 
extraschedular rating for TDIU under 38 C.F.R. § 4.16(b) because 
the evidence of record does not show that the rating criteria 
used to assigned the ratings then in force were inadequate; nor 
is there any evidence that such disabilities caused unusual 
factors such as marked interference with employment or frequent 
hospitalizations. 

The Board concludes that the assignment of an effective date 
earlier than June 8, 2001, for TDIU, is inappropriate.  The July 
1999 rating decision finally denied the Veteran's claim for TDIU.  
As has been fully discussed above, there is simply no evidence on 
file that indicates that the Veteran qualified for TDIU based on 
her service-connected disabilities prior to June 8, 2001.  As 
such, the Veteran's claim for an effective date prior to June 8, 
2001 for TDIU is not established.  


ORDER

An effective date prior to June 8, 2001 for the grant of TDIU is 
denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


